 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1153 
In the House of Representatives, U. S., 
 
June 29, 2010 
 
RESOLUTION 
Recognizing the heroic efforts of the West Virginia National Guard and local responders for their work rescuing 17 individuals from a downed military helicopter on a rugged, snow-covered mountain on the Pocahontas-Randolph county line. 
 
 
Whereas the West Virginia National Guard and local responders safely and successfully rescued 17 individuals from a downed military helicopter on a rugged, snow-covered mountain on the Pocahontas-Randolph county line;  
Whereas, on February 18, 2010, the West Virginia Army National Guard HH–60 Blackhawk helicopter, gallantly piloted by Bluefield, West Virginia, native Major Kevin Hazuka, located the downed aircraft in extremely adverse weather conditions;  
Whereas two West Virginia Army National Guard Flight Medics, SSG Nicole Hopkins and SPC Casey Dunfee, were lowered to the landing site to assess the situation and to provide assistance to the injured through the night while emergency response and rescue teams worked their way to the survivors;  
Whereas a C–130 Hercules aircraft from the 130th Airlift Wing of the West Virginia Air National Guard orbited the crash site to facilitate communications;  
Whereas Snowshoe Mountain Ski Resort provided two snowcats and personnel that were invaluable to the safe evacuation of the injured;  
Whereas local West Virginia civilians generously donated the use of their snowmobiles that enabled first responders to reach the site;  
Whereas a Shavers Fork Volunteer Fire and Rescue Unit went as far as they could with special equipment and snowmobiles along a railroad grade to where it was still about a 45-minute trek in 5 feet of snow, straight up the side of a mountain with an approximate 50-degree pitch;  
Whereas Valley Head Fire Department, Northern Greenbrier EMS, Greenbrier County Ambulance, White Sulphur Springs EMS, Cass Rescue, and Greenbank National Radio Astronomy Observatory operations staff all provided direct critical support for the effort;  
Whereas the Pocahontas County Emergency Management, West Virginia State Police, Pocohantas County Sheriff’s Department, Pocohantas County 911, and the U.S. Forest Service provided coordination and support efforts; and  
Whereas the Bartow-Frank-Durbin Volunteer Fire and Rescue attempted an approach to the crash sight from the North side with support from State of West Virginia Departments of Natural Resources and Highways, neighboring Randolph and Tucker County Sheriff Departments and EMS units, Elkins, Harmon, and Huttonsville/Mill Creek Volunteer Fire Departments, and the American Red Cross: Now, therefore, be it  
 
That the House of Representatives— 
(1)honors the heroic efforts of the West Virginia National Guard and local first responders;   
(2)recognizes the countless volunteers, families, and neighbors who assisted in rescuing the 17 individuals; and  
(3)recognizes the courage, ability, incredible determination, and willingness of West Virginians to lend a neighborly hand.  
 
Lorraine C. Miller,Clerk. 
